     Case 2:20-cv-01796-JAD-VCF Document 39
                                         38 Filed 03/17/21
                                                  03/16/21 Page 1 of 2
                                                                     3



1    Youssef H. Hammoud, (CA #321934)
2    (Admitted pro hac vice)
     PRICE LAW G ROUP, APC
3    6345 Balboa Blvd., Suite 247
4    Encino, CA 91316
     T: (818) 600-5596
5    F: (818) 600-5496
6    E: youssef@pricelawgroup.com
7    Steven A. Alpert, NV Bar #8353
8    PRICE LAW GROUP, APC
     5940 S. Rainbow Blvd., Suite 3014
9    Las Vegas Nevada, 89118
10   Phone: 702-794-2008
     alpert@pricelawgroup.com
11   Attorneys for Plaintiff,
12   Noel Fuentes
13                        UNITED STATES DISTRICT COURT
14                             DISTRICT OF NEVADA
15
16   NOEL FUENTES,                              Case No.: 2:20-cv-01796-JAD-VCF
17                      Plaintiff,              Stipulation
                                                JOINT       and Order
                                                         MOTION     TO DISMISS
                                                Dismissing  Action
                                                DEFENDANT MIDLAND
18
     v.                                         FUNDING LLC WITH
19                                              PREJUDICE
                                                       ECF No. 38
20   MIDLAND FUNDING LLC;
     EXPERIAN INFORMATION
21
     SOLUTIONS, INC.; EQUIFAX
22   INFORMATION SERVICES, LLC,
23
                        Defendants.
24
25
           Pursuant to LR 7-1(c), Plaintiff Noel Fuentes (“Plaintiff”) and Defendant
26
     Midland Funding LLC (“Midland”), by and through undersigned counsel, hereby
27
28   submit their joint motion for this action and all claims and defenses asserted therein
                                               1
     Case 2:20-cv-01796-JAD-VCF Document 39
                                         38 Filed 03/17/21
                                                  03/16/21 Page 2 of 2
                                                                     3



1    be dismissed with prejudice as to Defendant Midland. The parties shall bear their
2
     own attorneys’ fees and costs.
3
4                                                       RESPECTFULLY SUBMITTED,

5    DATED: March 16, 2021                              DATED: March 16, 2021
6
     By: /s/ Youssef H. Hammoud                         By: /s/ Brandi M. Planet
7    Youssef H. Hammoud, (CA #321934)                   Brandi M. Planet, NV Bar #11710
8    (Admitted pro hac vice)                            LEX DOMUS LAW
     PRICE LAW GROUP, APC                               1712 Tesara Vista Pl.
9    6345 Balboa Blvd., Suite 247                       Las Vegas, NV 89128
10   Encino, CA 91316                                   Telephone: (702) 340-9227
     T: (818) 600-5596                                  brandi@lexdomuslaw.com
11   F: (818) 600-5496                                  Attorneys for Defendant,
12   E: youssef@pricelawgroup.com                       Midland Funding LLC
13   Steven A. Alpert, NV Bar #8353
14   PRICE LAW GROUP, APC
     5940 S. Rainbow Blvd., Suite 3014
15   Las Vegas Nevada, 89118
16   Phone: 702-794-2008
     alpert@pricelawgroup.com
17   Attorneys for Plaintiff,
18   Noel Fuentes
19
20                                           ORDER
                                        IT IS SO ORDERED.
21
              Based on the parties' stipulation [ECF No. 38] and good cause appearing, and because
22   the dismissal of the claims against Midland Funding LLC leaves no claims or parties remaining
     in this action, IT IS HEREBY ORDERED         that THIS ACTION IS DISMISSED with prejudice,
                                             ______________________________________
23   each side to bear its own fees and costs.   The Clerk ofA.
                                                              Court is directed to CLOSE THIS
                                             Hon. Jennifer      Dorsey
     CASE.                                   UNITED STATES DISTRICT JUDGE
24
25                                             _________________________________
                                               U.S. District Judge Jennifer A. Dorsey
26                                      DATED: ___________________________
                                               Dated: March 17, 2021
27
28
                                                  -2-
